Citation Nr: 0717429	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-06 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from January 1944 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision in 
which the RO denied service connection for bilateral hearing 
loss.  The veteran filed a notice of disagreement (NOD) in 
February 2004, and the RO issued a statement of the case 
(SOC) in February 2005.  The veteran filed a substantive 
appeal in February 2005.

In June 2005, the veteran and his spouse testified during a 
hearing before the RO's Decision Review Officer (DRO); a 
transcript of that hearing is of record.  The RO issued a 
supplemental SOC (SSOC) in May 2006.

In June 2007, a Deputy Vice-Chairman of the Board granted a  
motion to advance this case on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2006) and 
38 C.F.R. § 20.900(c) (2006).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the AMC.  VA will notify the 
veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim on appeal is warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  For purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000, Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent. 38 C.F.R. § 3.385 (2006).

A July 2002 VAOPT note with attached audiology report 
reflects that veteran's veterans pure tone thresholds, in 
decibels, were 40 decibels or greater in both ears at one or 
more frequencies in each ear, and his speech recognition 
scores were less than 94 percent in each ear.  An April 2006 
VAOPT note stated that there were no significant changes in 
thresholds, but that speech discrimination was 96 percent in 
both ears.  The evidence therefore reflects that the veteran 
currently has hearing loss as defined in the applicable VA 
regulation.

As to whether this hearing loss is related to service, the 
service medical records are silent as to any complaints, 
findings, or diagnosis of hearing loss.  However, the absence 
of in-service evidence of hearing loss is not fatal to the 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Although the veteran's military occupation specialty was 
supply clerk, the veteran testified at the RO hearing that he 
had trained and flown in B-17 and B-29 bombers and was 
exposed to loud noise without ear protection.  The veteran's 
service personnel records reflect that he took, but did not 
pass, a physical examination for flying, and that he was 
accepted for aviation training and served in the 368th bomb 
squadron. As such duties likely involved noise exposure, the 
Board accepts the veteran's assertions of in-service noise 
exposure/acoustic trauma as credible and consistent with the 
circumstances of his military service.

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2006), 38 C.F.R. § 
3.159(c)(4)(i) (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, there is evidence of current bilateral hearing 
loss and evidence of in-service noise exposure, but no 
evidence as to the medical relationship, if any, between the 
two.

 Hence, the RO should arrange for the veteran to undergo VA 
audiological examination, by an otolaryngologist (ear, nose, 
and throat specialist), at an appropriate VA medical 
facility.  The veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in a denial of the claim (as the claim will be 
considered on the basis of evidence already of record).  See 
38 C.F.R. § 3.655 (2006).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).
 
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  The RO should again invite the 
veteran to submit all pertinent evidence in his possession 
(not already submitted).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should also again invite 
the veteran to submit all pertinent 
evidence in his possession that is not 
already of record.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
after a reasonable time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination, by an otolaryngologist, 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
the examine the veteran, and the report 
of examination should include discussion 
of the veteran's documented medical 
history and assertions. All appropriate 
tests and studies should be accomplished 
(with all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The otolaryngologist should provide an 
opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that the 
veteran's current bilateral hearing loss 
is the result of likely in-service noise 
exposure..

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2006).

